Citation Nr: 1013311	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for scars to the right 
neck and face.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for Agent Orange 
exposure.

5.  Entitlement to service connection for traumatic brain 
injury.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1951 to January 1954, October 1954 to October 1957, 
and from January 1958 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2005, 
May 2006, and August 2008 by the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") held that an initial claim 
of entitlement service connection for PTSD should also be 
read as including other psychiatric disorder diagnoses 
reasonably raised by the symptoms described and all 
information obtained in support of the claim.  Therefore, the 
issue on appeal as to this matter has been revised to include 
consideration of any other applicable diagnoses of record in 
this case.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for traumatic 
brain injury and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A right neck scar disability is shown to have been 
incurred during active service.

3.  A right face scar is not shown by the evidence of record.

4.  An acquired psychiatric disability, to include PTSD, is 
not shown by the evidence of record.

5.  A malaria disability is not shown by the evidence of 
record.

6.  There is no evidence of a specific disease associated 
with Agent Orange exposure.


CONCLUSIONS OF LAW

1.  A right neck scar disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  A disability manifested by scars to the right face was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

3.  An acquired psychiatric disability, to include PTSD, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304 (2009).

4.  A malaria disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

5.  Agent Orange exposure without manifestation of a specific 
disease is not a disability for VA compensation purposes.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in April 2005, November 2005, and July 2008.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The evidence of record includes service treatment 
and personnel records, VA and private treatment records, VA 
examination reports, and the Veteran's statements in support 
of his claims.  Further attempts to obtain additional 
evidence would be futile.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2009).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4).  The Court has held the types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include credible evidence of continuity 
and symptomatology such as pain or other symptoms capable of 
lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).

Although the Veteran contends that he has residuals of 
malaria as a result of active service manifested by headaches 
and dizziness, the available medical evidence provided no 
findings consistent with a diagnosis of malaria.  There is no 
probative evidence of continuity and symptomatology capable 
of lay observation related to malaria or persistent or 
recurrent symptoms of malaria such that there is a reasonably 
possibility that additional assistance to the Veteran as to 
this matter would substantiate his claim.

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that VA medical 
opinions obtained in this case are adequate as they are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues addressed in this decision has been met.  
38 C.F.R. § 3.159(c)(4).  The available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection can be granted for certain diseases, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

VA regulations provide that certain disorders associated with 
herbicide agent exposure in service may be presumed service 
connected.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  Veterans diagnosed with an 
enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.  

VA, under the authority of the Agent Orange Act of 1991, has 
also determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for disorders 
which are not enumerated by regulation.  See 72 Fed. Reg. 
32,395 (Jun. 12, 2007).  

The Court, however, has held that even though a disease is 
not included on the list of presumptive diseases a nexus 
between the disease and service may nevertheless be 
established on the basis of direct service connection.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Federal Circuit held that the lay evidence presented by a 
veteran concerning his continuity of symptoms after service 
may generally be considered credible and ultimately 
competent, regardless of a lack of contemporaneous medical 
evidence.  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background

Service treatment records are negative for complaint, 
treatment, or diagnosis of malaria or PTSD.  Records show the 
Veteran received missile and shrapnel wounds to the right 
neck, cheek, and shoulder during combat in April 1953 and 
shrapnel wounds to the right upper extremity during combat in 
July 1953.  A January 1954 report of medical examination 
noted scars including to the right neck.  An April 1955 
report noted three sutures were removed from the scalp and 
that the Veteran was provided aspirin for headaches.  The 
Veteran's February 1973 retirement examination revealed a 
normal clinical psychiatric evaluation.  Service records show 
the Veteran served in Korea and Vietnam and that he received 
numerous awards and medals indicative of combat, including a 
Distinguished Service Cross Award, a Bronze Star Medal with V 
device, the Purple Heart Medal, and two Combat Infantryman 
Badge awards.  

In statements in support of his claims the Veteran asserted 
that he had problems with scars to the right neck and face 
with weather changes or contact with straps, that he believed 
he had PTSD as a result of his experiences in service, and 
that he experienced relapses of malaria with dizzy spells, 
sweats, and chills.  

VA treatment records are negative for complaint, treatment, 
or diagnosis of malaria or PTSD.  A December 2003 report 
noted a history of dizziness, but that a computerized 
tomography (CT) scan of the brain was grossly unremarkable.  
A July 2005 VA examination revealed no visible scars to the 
face or neck.  A September 2005 report noted there were no 
symptoms of PTSD and nothing to suggest Agent Orange-related 
problems.  An October 2005 examination revealed no symptoms 
of PTSD and no Axis I diagnosis.  A February 2007 report 
noted the Veteran was admitted with dizziness, but that 
tests, including a CT scan of the brain, were okay and he 
improved after being given fluid.  He was discharged home in 
stable condition.  An April 2007 report noted he had retired 
due to age or duration of work.  

VA psychiatric examination in May 2008 noted the Veteran's 
stressors were conceded and that his claims file was 
reviewed.  The examiner found the Veteran did not meet the 
criteria for a diagnosis of PTSD and no Axis I diagnosis was 
provided.  It was noted that the Veteran denied any dreams or 
flashbacks, denied a sense of foreshortened future, and that 
his problems falling or staying asleep were not due to 
intrusive memories or nightmares.  He had done well in his 
military career and after service he was gainfully employed 
with no reported problems or difficulty at work.  It was 
noted that he had some significant problems in regards to 
family issues, but that he recounted those events without 
much emotional reaction.  The examiner stated that he had 
some PTSD symptoms, without meeting the full criteria for a 
diagnosis of PTSD under the DSM-IV.  

A May 2008 VA scars examination noted the Veteran sustained a 
shrapnel injury to the left side of his face that had healed 
with no residuals and a shrapnel injury to the neck with no 
residual.  Examination revealed no visible facial scar.  
There was a small two by one centimeter scar to the neck that 
was completely healed.  There was no fibrous tissue, no 
contracture, no reopening of the scar tissue, and no 
tenderness to palpation of the scar.  The examiner stated 
there was no evidence of increased severity for the service-
connected scar and normal scars with no pathological 
findings.  

Right Neck Scar

Based upon the evidence of record, the Board finds that a 
right neck scar was incurred as a result of active service.  
The May 2008 VA examination revealed a two by one centimeter 
scar to the neck.  Service treatment records show the Veteran 
received missile and shrapnel wounds including to the right 
neck during combat in April 1953.  A January 1954 report of 
medical examination also noted a right neck scar.  Therefore, 
the Board finds that entitlement to service connection for a 
right neck scar is warranted.  

Scars to the Right Face, PTSD, Malaria, and Agent Orange 
Disability

Based upon the evidence of record, the Board finds that 
disabilities manifested by scars to the right face, an 
acquired psychiatric disability including PTSD, and malaria 
are not shown by the evidence of record.  The May 2008 VA 
examination findings are persuasive that a diagnosis of PTSD 
is not warranted and that there is no present scarring to the 
right face.  There is no evidence of a diagnosis of malaria 
and the Veteran's treatment for dizziness is not shown to 
have been due to malaria.  The Court has held that statements 
as to subjective symptomatology alone (such as pain), without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  

The Board further finds that Agent Orange exposure without 
manifestation of a specific disease is not a disability for 
VA compensation purposes.  It is also significant to note 
that the Veteran did not appeal a May 2006 rating decision 
that denied entitlement to service connection for peripheral 
neuropathy and did not appeal a June 2006 rating decision 
that denied entitlement to service connection for benign 
prostatic hypertrophy.  These matters are not before the 
Board for appellate review.  Therefore, the Board finds that 
the Veteran's service connection claims for scars to the 
right face, PTSD, malaria and an Agent Orange disability must 
be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims.




ORDER

Entitlement to service connection for a right neck scar is 
granted.

Entitlement to service connection for scars to the right face 
is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD is denied.

Entitlement to service connection for malaria is denied.

Entitlement to service connection for Agent Orange exposure 
is denied.


REMAND

A review of the records reveals that the Veteran was notified 
of the provisions of the VCAA and how it applied to his 
claims by correspondence dated in April 2005, November 2005, 
and July 2008.  Notice that the VCAA notice requirements 
applied to all elements of a claim was provided in March 
2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

In this case, the Veteran claims that he sustained a 
traumatic brain injury in service and that he currently 
experiences headaches and dizziness.  He also noted he 
experienced the constant battering of concussion over his 20-
year military career with exposure to weapons and explosions 
that had taken a toll on his mental faculties.  He contends 
that he is unemployable as a result of his service-connected 
disabilities.  The Board notes that the evidence shows the 
Veteran sustained shrapnel injuries during combat and his 
claims of having experienced the concussions of explosives is 
credible.  This matter was not addressed by VA examination.  
Therefore, additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who have 
treated him for a traumatic brain 
injury.  After the Veteran has signed 
the appropriate releases, all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
traumatic brain injury as a result of 
active service.  The examination must be 
conducted following the protocol for VA's 
traumatic brain injury examination 
worksheet (revised October 29, 2008).  

All indicated tests and studies are to be 
performed, and a comprehensive 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  An 
explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to whether, without regard to 
any nonservice-connected disabilities or 
the Veteran's age, there is at least a 
50 percent probability or greater (at 
least as likely as not) that he is 
prevented from securing or following a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.  

All indicated tests and studies are to be 
performed, and a comprehensive 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  An 
explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

5.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and should be afforded the opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


